Citation Nr: 1410921	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-26 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for discogenic pain with radiculopathy status post L4-S1 laminectomy and discectomy with left L5 radiculopathy (back disability).


REPRESENTATION

Veteran represented by:	Travis N. Barrick, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran testified before the undersigned at a Travel Board hearing in May 2013; a transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDING OF FACT

A back disability had its onset during the Veteran's active duty service.


CONCLUSION OF LAW

A back disability was incurred during active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that service connection for a back disability is warranted.  There is a current diagnosis of discogenic pain, status post laminectomy and discectomy with associated radiculopathy, or a back disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  There is also evidence of in-service events.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Veteran's testimony concerning in-service back injuries and treatment is supported by evidence of medical care for back pain in his service treatment records.  Also, the Veteran noted that he had recurrent back pain on his March 1988 separation medical history report.  

With respect to a nexus between the current back disability and in-service injuries, the Board notes that there are multiple positive and negative medical opinions of record.  Additionally, post-service treatment records show extensive treatment for his back disability, to include surgeries, from 1988 to the present.  

There are two negative VA opinions of record from a June 2010 VA examination and an addendum opinion in May 2011.  The Board attaches low probative value to these opinions as they do not provide sufficient supporting rationale.  There are three positive medical opinions of record, the first two from Dr. F.T. (August 2011) and Dr. D.L. (September 2011).  Dr. F.T.'s medical opinion did not include sufficient supporting rationale and is therefore also limited in probative value.  However, Dr. D.L.'s medical opinion was based on an extensive history of treating the Veteran (since separation from service in 1988), a thorough knowledge of the Veteran's back disability, and known medical principles.  Additionally in 2013, the Veteran submitted an extremely detailed medical report from Dr. R.R., who reviewed the casefile and had a comprehensive understanding of the Veteran's medical history and also performed an examination of the Veteran.  After a full review of the record, Dr. R.R. provided a well-articulated opinion that the Veteran's current back disability was as likely as not due to service.

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In weighing the evidence, the Board finds that the thorough and well-reasoned medical opinions of Dr. R.R. and Dr. D.L. to be the most probative evidence of record, particularly in light of the fact that their opinions are based upon their medical expertise and a careful consideration of the Veteran's extensive medical history.

Thus, as there is evidence of a current disability, an in-service injury, and a competent nexus between the two, service connection is warranted.  Shedden, 381 F.3d at 1167; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for discogenic pain with radiculopathy status post L4-S1 laminectomy and discectomy with left L5 radiculopathy (back disability) is granted.




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


